 1   Timothy W. Moppin, SBN 133363
     Attorney at Law
 2   2015 Junction Avenue
     El Cerrito, California 94530
 3   Telephone: (510) 232-0442
     E-Mail: timmoppin@aol.com
 4
     Richard M. Nichols SBN 166638
 5   Attorney at Law
     876 Arlene Way
 6   Novato, CA 94947
     Telephone:415-314-0066
 7   E-Mail: Rnicholspc@gmail.com
 8   Attorneys for Plaintiff
     HOPE SOLO
 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
     HOPE SOLO,                                        Case No.: 3:18-cv-05215 JD
12
                                                       [PROPOSED] ORDER GRANTING
13                         Plaintiff,                  EMERGENCY MOTION FOR
                                                       SANCTIONS PURSUANT TO FEDERAL
14          v.                                         RULES OF CIVIL PROCEDURE, RULE
                                                       11
15 UNITED STATES SOCCER FEDERATION,

16                         Defendants.
17
            The Emergency Motion for Sanctions Pursuant To Federal Rules of Civil Procedure
18
     (“FRCP”), Rule 11 (“Motion”) filed by Plaintiff Hope Solo (“Solo”) seeking an order from this
19
20   Court under FRCP, Rule 11 and United States District Court, Northern District of California,

21   Civil Local Rules (“Civil Local Rules”), Rule 1-4, striking Document 60 (Dkt. 60) IS

22   HEREBY GRANTED on the grounds that: (a) it was not filed by a party to this action; (b) it
23
     was not filed in a manner consistent with Rule 18 or 19 or 20; and most importantly, (c) if the
24
     improper, untruthful Opposition is not immediately struck and removed from the docket, it will
25
     continue to cause Solo humiliation, impugn Solo’s persona, and cause irreparable harm to her
26
     character and reputation. Non-Party Morgan plaintiffs and their counsel are hereby sanctioned
27
28   for the intentional violation of Rules 18, 19 and 20, and are disqualified from the role of class

            [PRPOPSED] ORDER GRANTING EMERGENCY MOTION FOR SANCTIONS
                                                   –1–
 1   counsel for the putative class, and plaintiff’s counsel is found to be inadequate as a matter of
 2   law.
 3
                                                     ORDER
 4
            IT IS ORDRED that Document 60 (Dkt. 60) is hereby immediately struck and removed
 5
     from the Docket in this case.
 6
            IT IS FURTHER ORDERED that plaintiff’s counsel, Winston & Strawn, is hereby
 7
     sanctioned under FRCP Rule 11 for the intentional violation of Rules 18, 19 and 20, and is
 8
     hereby disqualified from the role of class counsel for the putative class, and plaintiff’s counsel
 9

10   is found to be inadequate as a matter of law.

11   Date: July ____, 2019

12

13

14                                                   HONORABLE JAMES DONATO
                                                     UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19
20
21

22

23

24

25

26

27
28

            [PRPOPSED] ORDER GRANTING EMERGENCY MOTION FOR SANCTIONS
                                                     –2–
